Citation Nr: 0425085	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
September 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied an increased (compensable) 
rating for the veteran's hearing loss of the left ear.

In April 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge. A transcript of the hearing has been added to the 
claims file.

The veteran in April 2004 submitted a claim to establish 
service connection for tinnitus as secondary to his service-
connected hearing loss.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration, 
and any indicated appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2002 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to an 
increased (compensable) evaluation for hearing loss.  

The veteran filed a claim for increase in February 2002 and 
specifically requested extraschedular consideration.  He 
supplemented the claim with a statement from his employer.  
Neither the September 2002 rating decision or the statement 
of the case contained any discussion of the intertwined claim 
for increase based on an extraschedular evaluation.  However 
a supplemental statement of the case in February 2003 noted 
the circumstances were not "so extraordinary" to warrant 
extraschedular consideration.  It must be noted that marked 
interference with employment or frequent periods of 
hospitalization referenced in section 3.321 (b)(1) are merely 
examples rather than requirements.  In addition a significant 
portion of the hearing testimony was directed to the impact 
of the hearing loss on employment (Transcript 8-13). 

The Board notes that VA examined the veteran in July 2002 to 
ascertain the current level of severity of his hearing loss.  
The examiner recorded on the examination report that the 
claims file had been made available for review in conjunction 
with the examination.  However, the examiner concurred with a 
prior recommendation for an ENT consultation.  Apparently the 
ENT consultation was not obtained and the Board cannot state 
unilaterally that the examination would not be relevant to 
this claim.  The most recent hearing examination in now more 
than two years old.


The RO received a private audiology report from North 
Suburban Hearing Service, Ltd., completed in October 2002, 
with a medical statement reporting mild to moderate high 
frequency loss of hearing.  It is not clear from the record 
whether there are other reports of treatment that would be 
relevant to the claim.  Further the Board is unable to 
determine whether the private evaluation conformed to VA 
standards.  See 38 C.F.R. § 4.85(a).  In addition, in January 
2003 CR (initials), MD, commented regarding the veteran's 
hearing impairment, but it is unclear whether this clinician 
evaluated the veteran's hearing.  In any event this clinician 
may have additional information relevant to the claim for an 
extraschedular evaluation.

The age of the most recent examination, the likely existence 
of relevant evidence and fact that a recommended examination 
was not conducted render the subject examination inadequate 
for rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Accomplishment of a contemporaneous, comprehensive ENT and 
audiological examination of the veteran, with access of the 
examiners to his claims file supplemented with a complete 
record of relevant VA and non VA treatment would materially 
assist in the adjudication of his appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his hearing loss since 
February 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers, including a 
complete record of relevant treatment 
from CR, MD, and North Suburban Hearing 
Service, Ltd. 



Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, if any.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
ENT and audiological examinations of the 
veteran by appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his hearing loss.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
left ear hearing loss.  In so doing, the 
VBA AMC should document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the 
outcome of his claim for an increased (compensable) 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




